Citation Nr: 1043831	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  08-33 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1998.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2008 rating decision of the 
Huntington, West Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends, in essence, that his bilateral hearing loss 
had its onset in service.  In this regard, the Board observes 
that service connection is in effect for tinnitus.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with a veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  

In this case, the McLendon criteria are satisfied and an 
audiological examination is warranted.  Audiometric results from 
December 2005 show pure tone thresholds of 40 in the right ear 
and 45 in the left ear at the 4000 hertz level, which is 
sufficient to be considered impaired hearing under the laws 
administered by VA.  See 38 C.F.R. § 3.385.  Similarly, 
audiometric results from August 2010 show pure tone thresholds of 
40 in the right ear and 50 in the left ear at the 4000 hertz 
level.  

In addition, the Veteran's DD Form 214 reflects that over his 
thirty years of service, his military occupational specialties 
included pilot.  As such, exposure to airplane engine noise is 
presumed.  The Veteran is already service connected for tinnitus, 
which the Board finds as an indication that the Veteran's hearing 
may have been damaged as the result of his military service.  
However, there is no medical opinion discussing a nexus between 
the two or lay evidence establishing continuity of 
symptomatology.  Therefore the competent medical evidence 
currently of record is insufficient to establish whether the 
Veteran's impaired hearing is due to his military service or more 
properly attributable to intercurrent causes, such as advancing 
age.  Thus, a medical examination is necessary before the Board 
can make a decision on this claim.

Accordingly, the case is REMANDED for the following action:

1.  After associating any pertinent, 
outstanding records with the claims folder, 
schedule the Veteran for an appropriate VA 
examination to determine the onset and/or 
etiology of his hearing loss.  All indicated 
tests and studies, to specifically include an 
audiological evaluation, should be 
accomplished and clinical findings should be 
reported in detail.  The claims folder should 
be made available to and reviewed by the 
examiner.  Based on a review of the records 
contained in the claims file and the 
examination results, the examiner is asked to 
address the following questions: 
   
   a.  Has the Veteran developed bilateral 
hearing loss? 

b.  If the examiner finds that the Veteran 
has developed bilateral hearing loss, is 
it at least as likely as not that such a 
condition originated during service, or 
was otherwise caused by any incident that 
occurred during service, including noise 
exposure?

      A complete rationale should be given for all 
opinions.

2.  Then, readjudicate the issue of 
entitlement to service connection for 
bilateral hearing loss in light of the 
additional evidence obtained.  If the 
determination remains adverse to the Veteran, 
please furnish the Veteran and his 
representative a supplemental statement of 
the case and give them an opportunity to 
respond to it, before returning the case to 
the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN D. REISS	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

